DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansson et al. (hereinafter Mansson) (US 20080200206 A1), in view of Ross (US 10374608 B1).
As to claim 1, Mansson teaches an application-specific integrated circuit (ASIC) [FIG. 2: ASIC 210]comprising: 
a die [silicon block in mobile device] on which the ASIC is fabricated; 
an ASIC initialization engine including a boot microcode engine [bootstrapper 214] and a micro-controller [microprocessor 211], the boot microcode engine to program the micro-controller with a plurality of executable instructions upon initialization [0042: upon initializing, i.e. in response to a mobile platform device initializing signal, the bootstrapper 214 is adapted to perform the very first initialization operations of the booting procedure. Accordingly, the bootstrapper 214 includes the necessary primary boot code that is responsible for the very first initialization operations of the mobile platform device 200…In response to a mobile platform device initializing signal the primary boot code stored in the bootstrapper 214 will thus be executed by means of the CPU 211.”]; and 
Mansson does not teach the plurality of executable instructions being stored in an electrically programmable non-volatile memory (EP-NVM) [ROM 133] [one time programmable non-volatile memory] integrated on the die, and a plurality of functional blocks to perform predefined functions for the ASIC.
Ross teaches that ASIC includes an electrically programmable non-volatile memory including executable instructions [col. 7, lines 17-18: “The ASIC 106 includes…ROM 133…”] [col. 7, lines 50-55: “The ROM 133 is configured to store a boot program for the ASIC 106…When the computing system 100 is powered on, the ASIC 106 may retrieve the boot program from the ROM 133 and run the boot program to initialize the components on the ASIC 106.”], and a plurality of functional blocks to perform predefined functions for the ASIC [col. 4, lines 17-20: “In general, integrating different components and complexing functions on an ASIC provides potential benefits of reducing manufacturing costs.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of integrating storage memory on the ASIC as suggested in Ross into Mansson for fabricating the ASIC. One having ordinary skill in the art would have been motivated to make such modification to reduce transmission latencies and manufacturing costs.
As to claim 2, Ross further teaches the ASIC of claim 1, further comprising an interface controller included in the ASIC initialization engine to drive different interfaces to transmit data and initialize the plurality of functional blocks [col. 4, lines 23-25: “an ASIC for an image-recognition application may be designed to integrate an input/output interface for communicating with a data source…”].
As to claim 3, Mansson teaches wherein a bootstrap image is included in the plurality of executable instructions in the EP-NVM [0042: upon initializing, i.e. in response to a mobile platform device initializing signal, the bootstrapper 214 is adapted to perform the very first initialization operations of the booting procedure. Accordingly, the bootstrapper 214 includes the necessary primary boot code that is responsible for the very first initialization operations of the mobile platform device 200”].
As to claim 4, Mansson teaches wherein the micro-controller includes an instruction memory (IMEM) and a data memory (DMEM) to receive the bootstrap image to be executed by the micro-controller [0042: upon initializing, i.e. in response to a mobile platform device initializing signal, the bootstrapper 214 is adapted to perform the very first initialization operations of the booting procedure. Accordingly, the bootstrapper 214 includes the necessary primary boot code that is responsible for the very first initialization operations of the mobile platform device 200…In response to a mobile platform device initializing signal the primary boot code stored in the bootstrapper 214 will thus be executed by means of the CPU 211.”].
As to claim 5, Mansson teaches wherein the bootstrap image includes information that allows the micro-controller to retrieve a full boot image from a storage device other than the EP-NVM [0042: “The primary boot code is accordingly adapted to interpret or load and execute the boot image of the NAND flash memory device 220.”] [0059: “Upon execution of the primary boot code stored in the bootstrapper 214, the bootstrapper 214 generates the predetermined read command 0X00 to read out the boot code stored in the NAND flash memory device 220.”].
As to claim 6, Mansson teaches wherein a set of boot microcode for the boot microcode engine allows transfer of contents of the EP-NVM to internal memories of the micro-controller [0042: upon initializing, i.e. in response to a mobile platform device initializing signal, the bootstrapper 214 is adapted to perform the very first initialization operations of the booting procedure. Accordingly, the bootstrapper 214 includes the necessary primary boot code that is responsible for the very first initialization operations of the mobile platform device 200…In response to a mobile platform device initializing signal the primary boot code stored in the bootstrapper 214 will thus be executed by means of the CPU 211.”].
As to claim 7, Mansson teaches wherein contents of the EP-NVM provide information for an initialization of the ASIC initialization engine first, and other ASIC functional blocks subsequently [0042: upon initializing, i.e. in response to a mobile platform device initializing signal, the bootstrapper 214 is adapted to perform the very first initialization operations of the booting procedure. Accordingly, the bootstrapper 214 includes the necessary primary boot code that is responsible for the very first initialization operations of the mobile platform device 200…In response to a mobile platform device initializing signal the primary boot code stored in the bootstrapper 214 will thus be executed by means of the CPU 211.”] [0059: “Upon execution of the primary boot code stored in the bootstrapper 214, the bootstrapper 214 generates the predetermined read command 0X00 to read out the boot code stored in the NAND flash memory device 220.”].
As to claim 8, Mansson teaches wherein contents of the EP-NVM includes microcode and a bootstrap image [0042: upon initializing, i.e. in response to a mobile platform device initializing signal, the bootstrapper 214 is adapted to perform the very first initialization operations of the booting procedure. Accordingly, the bootstrapper 214 includes the necessary primary boot code that is responsible for the very first initialization operations of the mobile platform device 200”].
As to claim 9, Ross teaches wherein the interface controller allows access to the plurality of the functional blocks of the ASIC [col. 4, lines 23-25: “an ASIC for an image-recognition application may be designed to integrate an input/output interface for communicating with a data source…”].
As to claims 10-16, they relate to method claims comprising the similar subject matters claimed in claims 1-9. Therefore, they are rejected under the same reasons applied to claims 1-9.
As to claim 17-20, they relate to method claims comprising the similar subject matters claimed in claims 1, 5 and 7. Therefore, they are rejected under the same reasons applied to claim 1, 5, and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187